Exhibit 10.45

Execution Copy

UNITHOLDER RIGHTS AND RESTRICTIONS AGREEMENT

by and among

ENERGY TRANSFER EQUITY, L.P.,

and

ENTERPRISE GP HOLDINGS, L.P.,

RAY C. DAVIS

and

NATURAL GAS PARTNERS VI, L.P.



--------------------------------------------------------------------------------

UNITHOLDER RIGHTS AND RESTRICTIONS AGREEMENT

THIS UNITHOLDER RIGHTS AND RESTRICTIONS AGREEMENT (this “Agreement”) is made and
entered into as of May 7, 2007, by and among ENERGY TRANSFER EQUITY, L.P., a
Delaware limited partnership (“ETE”), ENTERPRISE GP HOLDINGS, L.P. (“Investor”),
RAY C. DAVIS (“Davis”) and NATURAL GAS PARTNERS VI, L.P. (“NGP”).

This Agreement is made in connection with the sale of 38,976,090 common units of
ETE (the “Purchased Units”) to the Investor pursuant to the Securities Purchase
Agreement, dated as of May 7, 2007, by and among Davis, Avatar Holdings LLC,
Avatar Investments LP, Natural Gas Partners VI, L.P., Lon Kile, MHT Properties,
Ltd., P. Brian Smith Holdings LP, LE GP, LLC and the Investor (the “Purchase
Agreement”). ETE has agreed to enter into this Agreement pursuant to Section 5.5
of the Purchase Agreement.

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each party hereto, the parties hereby agree (in the case of the
Investors, severally and not jointly) as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. The terms set forth below are used herein as so
defined:

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified. The term “control” (including the terms “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Antitrust Investigation” means any investigation, inquiry, review, proceeding,
action or threatened action taken by a Governmental Authority in enforcing the
Antitrust Laws solely in connection with: (i) the acquisition by Investor of the
Purchased Units and membership interests in the general partner of ETE pursuant
to the Purchase Agreement, (ii) the resulting ownership by Investor of the
Purchased Units or membership units in the general partner of ETE as of the date
of this Agreement or (iii) the possession of rights and powers of Investor
provided by this Agreement or otherwise related to the ownership of the
membership units in the general partner of ETE or the Purchased Units; provided,
in the case of clauses (ii) and (iii), solely with respect to the assets,
business and operations of ETE, the Investor and their Affiliates as of the date
of this Agreement and not with respect to any subsequent acquisitions by, or
changes to the assets, business or operations of, ETE, Investor or their
respective Affiliates.

“Antitrust Laws” shall include the Sherman Act, as amended, the Clayton Act, as
amended, the HSR Act, the Federal Trade Commission Act, as amended, and all
other federal,

 

1



--------------------------------------------------------------------------------

state and foreign statutes, rules, regulations, orders, decrees, administrative
and judicial doctrines and other laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade or lessening of competition.

“Commercially Sensitive Information” has the meaning specified therefor in the
Statement of Policies Relating to Relationship with Enterprise Holdings GP,
L.P., a copy of which is attached to this Agreement as Exhibit A and
incorporated herein for all purposes, as such Statement may be amended from time
to time.

“Commission” means the Securities and Exchange Commission.

“Common Units” means the common units of ETE.

“Confidential Information” has the meaning specified therefor in Section 4.03 of
this Agreement.

“Demand Registration” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“Demand Registration Statement” has the meaning specified therefor in Section
2.01(a) of this Agreement.

“Disposition” has the meaning specified therefor in Section 3.01 of this
Agreement.

“Divestiture Losses” has the meaning specified therefor in Section 6.01(d) of
this Agreement

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“ETE” has the meaning specified therefor in the introductory paragraph.

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Final Restricted Period” means the twelve-month period beginning on the date
immediately after the end of the Initial Restricted Period.

“GAAP” has the meaning specified therefor in Section 4.01(a) of this Agreement.

“Governmental Authority” means any federal, national, supranational, state,
provincial, local or other government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal or
judicial or arbitral body, including but not limited to all U.S., state and
foreign governmental agencies responsible for enforcing the Antitrust Laws.

“Holder” means the record holder of any Registrable Securities.

 

2



--------------------------------------------------------------------------------

“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.

“Initial Restricted Period” means the period from the date of this Agreement
through the date six months after the date of this Agreement.

“Investor” has the meaning specified therefor in the introductory paragraph.

“Losses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, a
book-running lead manager of such Underwritten Offering.

“Notice” has the meaning specified therefor in Section 3.04 of this Agreement.

“NYSE” has the meaning specified therefor in Section 3.02 of this Agreement.

“Person” means an individual, corporation, association, trust, limited liability
company, limited partnership, limited liability partnership, partnership,
incorporated organization, or other entity or group (as defined in
Section 13(d)(3) of the Exchange Act).

“Piggyback Registration” has the meaning specified therefor in Section 2.02(a)
of this Agreement.

“Purchase Agreement” has the meaning specified therefor in the Recital of this
Agreement.

“Purchased Units” has the meaning specified therefor in the Recital of this
Agreement.

“Registrable Securities” means (i) the Purchased Units and (ii) any Common Units
issued as (or issuable upon the conversion or exercise of any warrant, right or
other security which is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of, the Purchased Units, in each case
until such time as such securities described in clause (i) or (ii) above cease
to be Registrable Securities pursuant to Section 1.02 hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.06(a) of
this Agreement.

“Restricted Periods” means the Initial Restricted Period and the Final
Restricted Period.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

 

3



--------------------------------------------------------------------------------

“Standstill Period” means the period from the date of this Agreement through the
date three years from the date of this Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Demand Registration Statement) in which Common Units are sold to an underwriter
on a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security when (a) a registration statement covering such Registrable
Security has been declared effective by the Commission and such Registrable
Security has been sold or disposed of pursuant to such effective registration
statement; (b) such Registrable Security has been disposed of pursuant to any
section of Rule 144 (or any similar provision then in force under the Securities
Act); (c) such Registrable Security is held by ETE or one of its Subsidiaries;
or (d) (i) such Registrable Security is eligible for resale under Rule 144(k)
under the Securities Act and (ii) the Holder of such Registrable Security is
able to utilize Rule 144(k) under the Securities Act.

ARTICLE II.

REGISTRATION RIGHTS

Section 2.01 Demand Registration.

(a) Demand Registration. At any time following the last day of the Initial
Restricted Period (“Initial Restriction Expiration Date”), any Holder or Holders
holding an aggregate of not less than 50% of the then outstanding Registrable
Securities (“Initial Holders”) may request, by written notice (a “Demand”) to
ETE, specifying the number of Registrable Securities desired to be sold (which
shall not be less than 10% of the Registrable Securities, and which may not
exceed the limits set forth in Section 3.01 during the Final Restricted Period),
that ETE prepare and file a registration statement under the Securities Act
(“Demand Registration Statement”) to permit the public resale of Registrable
Securities either (a) in an Underwritten Offering or (b) from time to time as
permitted by Rule 415 under the Securities Act (either, a “Demand
Registration”). Promptly upon receipt of a Demand, ETE shall give written notice
thereof to all other Holders. All such Holders who notify ETE in writing within
fifteen (15) days after the date of such notice that they desire to include
Registrable Securities in the Demand Registration Statement shall be permitted
to do so. ETE shall use its commercially reasonable efforts to cause a Demand
Registration Statement to become effective no later than 180 days after the date
of the Demand. A Demand Registration Statement filed pursuant to this Section
2.01(a) shall be on such appropriate registration form of the Commission as
shall be selected by ETE; provided, however, that if a prospectus or a
prospectus supplement will be used in connection with the marketing of an
Underwritten Offering from the Demand Registration Statement and the Managing
Underwriter selected by the Selling Holders at any time shall notify ETE in
writing that, in the sole judgment of such Managing Underwriter, inclusion of
detailed information to be used in such prospectus or prospectus supplement is
of material importance to the success of the Underwritten Offering of such
Registrable Securities, ETE shall use its commercially

 

4



--------------------------------------------------------------------------------

reasonable efforts to include such information in such a prospectus or
prospectus supplement. In the case of a shelf registration, ETE will cause a
Demand Registration Statement filed pursuant to this Section 2.01(a) to be
continuously effective under the Securities Act until all Registrable Securities
covered by the Demand Registration Statement have been distributed in the manner
set forth and as contemplated in the Demand Registration Statement or there are
no longer any Registrable Securities outstanding covered by such Demand
Registration Statement (the “Effectiveness Period”). The Demand Registration
Statement when declared effective (including the documents incorporated therein
by reference) will comply as to form with all applicable requirements of the
Securities Act and will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading. As soon as practicable following the date
a Demand Registration Statement becomes effective, but in any event within two
Business Days after such date, ETE shall provide the Selling Holders with
written notice thereof. ETE is obligated to effect only three (3) Demand
Registrations pursuant to this Section 2.01.

(b) Delay Rights. Notwithstanding anything to the contrary contained herein, ETE
may, upon written notice to any Selling Holder whose Registrable Securities are
included in a Demand Registration Statement, suspend such Selling Holder’s use
of any prospectus which is a part of the Demand Registration Statement (in which
event the Selling Holder shall discontinue sales of the Registrable Securities
pursuant to the Demand Registration Statement other than the closing of sales
already committed for prior to receipt of such notice to suspend) if ETE (i) is
pursuing a financing, acquisition, merger, reorganization, disposition or other
similar transaction and determines in good faith that its ability to pursue or
consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in the Demand Registration Statement or
(ii) has experienced some other material non-public event the disclosure of
which at such time, in the good faith judgment of ETE, would materially
adversely affect ETE; provided, however, that in no event shall the Selling
Holders be suspended for a period exceeding an aggregate of 90 days (exclusive
of days covered by any lock-up agreement executed by a Holder in connection with
any Underwritten Offering by ETE or the Holders) in any 365-day period. Upon
disclosure of such information or the termination of the condition described
above, ETE shall provide prompt notice to the Selling Holders whose Registrable
Securities are included in the Demand Registration Statement, and shall promptly
terminate any suspension of sales it has put into effect and shall take such
other actions to permit registered sales of Registrable Securities as
contemplated in this Agreement.

Section 2.02 Piggyback Registration.

(a) Participation. If ETE at any time proposes to file a registration statement
or a prospectus supplement to an effective registration statement with respect
to an Underwritten Offering of Common Units for its own account or to register
any Common Units for its own account for sale to the public in an Underwritten
Offering other than (x) a registration relating solely to employee benefit
plans, (y) a registration relating solely to a Rule 145 transaction, or (z) a
registration on any registration form which does not permit secondary sales or
does not include substantially the same information as

 

5



--------------------------------------------------------------------------------

would be required to be included in a registration statement covering the sale
of Registrable Securities, then, as soon as practicable following the engagement
of counsel to ETE to prepare the documents to be used in connection with an
Underwritten Offering, ETE shall give notice of such proposed Underwritten
Offering to the Holders and such notice shall offer the Holders the opportunity
to include in such Underwritten Offering such number of Registrable Securities
as each such Holder may request in writing (a “Piggyback Registration”);
provided, however, that ETE shall not be required to offer such opportunity to
Holders if ETE has been advised by a Managing Underwriter that the inclusion of
Registrable Securities for sale for the benefit of the Holders will have a
material adverse effect on the price, timing or distribution of the Common
Units. Subject to the preceding sentence and subject to Section 2.02(b), ETE
shall include in such Underwritten Offering all such Registrable Securities
(“Included Registrable Securities”) with respect to which ETE has received
requests within ten days after ETE’s notice has been delivered in accordance
with Section 7.01. If no request for inclusion from a Holder is received within
the specified time, such Holder shall have no further right to participate in
such Piggyback Registration. If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, ETE shall determine for any reason not to undertake or to
delay such Underwritten Offering, ETE may, at its election, give written notice
of such determination to the Selling Holders and, (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering. Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to ETE of such withdrawal
up to and including the time of pricing of such offering. Notwithstanding the
foregoing, any Holder may deliver written notice to ETE requesting that such
Holder not receive notice from ETE of any proposed Underwritten Offering;
provided, that such Holder may later revoke any such notice.

(b) Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering of Common Units included in a
Piggyback Registration advises ETE that the total amount of Common Units which
the Selling Holders and any other Persons intend to include in such offering
exceeds the number which can be sold in such offering without being likely to
have a material adverse effect on the price, timing or distribution of the
Common Units offered or the market for the Common Units, then the Common Units
to be included in such Underwritten Offering shall include the number of
Registrable Securities that such Managing Underwriter or Underwriters advises
ETE can be sold without having such material adverse effect, with such number to
be allocated pro rata among the Selling Holders who have requested participation
in the Piggyback Registration (based, for each such Selling Holder, on the
percentage derived by dividing (A) the number of Registrable Securities proposed
to be sold by such Selling Holder in such offering; by (B) the aggregate number
of Common Units proposed to be sold by the Selling Holders and any other Persons
with registration rights that are pari passu with the rights of the Holders

 

6



--------------------------------------------------------------------------------

participating in the Piggyback Registration to be included in such offering). If
there are to be any Included Registrable Securities in the proposed Underwritten
Offering of Common Units, then the Selling Holders representing a majority of
the Registrable Securities to be sold in the Underwritten Offering shall be
entitled to approve one Managing Underwriter with respect to the Registrable
Securities to be sold in that Underwritten Offering.

(c) Termination of Piggyback Registration Rights. The Piggyback Registration
rights granted pursuant to this Section 2.02 shall terminate two years following
the Restriction Expiration Date.

Section 2.03 Underwritten Offering. In the event that a Selling Holder elects to
dispose of Registrable Securities under a Demand Registration Statement pursuant
to an Underwritten Offering, ETE shall enter into an underwriting agreement in
customary form with the Managing Underwriter, which shall include, among other
provisions, indemnities to the effect and to the extent provided in Section
2.07, and shall take all such other reasonable actions as are requested by a
Managing Underwriter in order to expedite or facilitate the registration and
disposition of the Registrable Securities. In connection with any Underwritten
Offering under this Agreement, a majority of the Selling Holders shall be
entitled to select the Managing Underwriter with respect to the Registrable
Securities to be sold in that Underwritten Offering. In connection with an
Underwritten Offering under Section 2.01 or 2.02 hereof, each Selling Holder and
ETE shall be obligated to enter into an underwriting agreement which contains
such representations, covenants, indemnities and other rights and obligations as
are customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities, lock-up agreements and other
documents reasonably required under the terms of such underwriting agreement.
Each Selling Holder may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of, ETE
to and for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with ETE or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representation
required by law. If any Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw therefrom by notice to
ETE and a Managing Underwriter; provided, however, that such withdrawal must be
made at or prior to the time of pricing of such offering to be effective. No
such withdrawal or abandonment shall affect ETE’s obligation to pay Registration
Expenses.

Section 2.04 Registration Procedures. In connection with its obligations
contained in Sections 2.01 and 2.02, ETE will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Demand Registration Statement and the prospectus used in connection therewith as
may be necessary to keep a Demand Registration Statement that is a shelf
registration

 

7



--------------------------------------------------------------------------------

effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by the Demand Registration Statement;

(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing any registration statement contemplated by this
Agreement or any supplement or amendment thereto, upon request, copies of
reasonably complete drafts of all such documents proposed to be filed (including
furnishing or making available exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing such registration statement or supplement or amendment thereto, and
(ii) such number of copies of such registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such registration statement;

(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by any registration statement
contemplated by this Agreement under the securities or blue sky laws of such
jurisdictions as the Selling Holders or, in the case of an Underwritten
Offering, the Managing Underwriter, shall reasonably request, provided that ETE
will not be required to qualify generally to transact business in any
jurisdiction where it is not then required to so qualify or to take any action
which would subject it to general service of process or taxation in any such
jurisdiction where it is not then so subject;

(d) promptly notify each Selling Holder and each underwriter, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of (i) the filing of any registration statement contemplated by this
Agreement or any prospectus or prospectus supplement to be used in connection
therewith, or any amendment or supplement thereto, and, with respect to such
registration statement contemplated by this Agreement, when the same has become
effective; and (ii) any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to any registration statement contemplated by this
Agreement or any prospectus or prospectus supplement thereto;

(e) immediately notify each Selling Holder and each underwriter, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in any registration statement
contemplated by this Agreement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing; (ii) the issuance or threat of issuance by
the Commission of any stop order suspending the effectiveness of any

 

8



--------------------------------------------------------------------------------

registration statement contemplated by this Agreement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by ETE of any notification
with respect to the suspension of the qualification of any Registrable
Securities for sale under the applicable securities or blue sky laws of any
jurisdiction. Following the provision of such notice, ETE agrees to as promptly
as practicable amend or supplement the prospectus or prospectus supplement or
take other appropriate action so that the prospectus or prospectus supplement
does not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing and to
take such other action as is necessary to remove a stop order, suspension,
threat thereof or proceedings related thereto;

(f) furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(g) furnish within 30 days of a written request, which may be made from time to
time, whether in the case of an Underwritten Offering or otherwise in connection
with the sale or resale of the Registrable Securities, (i) an opinion of counsel
for ETE, dated the effective date of the applicable registration statement or
the date of any amendment or supplement thereto, and a letter of like kind dated
the date of the closing under the underwriting agreement, if any, and (ii) a
“comfort letter,” dated the effective date of the applicable registration
statement or the date of any amendment or supplement thereto and a letter of
like kind dated the date of the closing under the underwriting agreement, if
any, in each case, signed by the independent public accountants who have
certified ETE’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “comfort
letter” shall be in customary form and covering substantially the same matters
with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) and as are customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities, and such other matters as
such underwriters may reasonably request;

(h) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

(i) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and ETE personnel as
is reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act; provided that ETE need not disclose any
information to any

 

9



--------------------------------------------------------------------------------

such representative unless and until such representative has entered into a
confidentiality agreement with ETE;

(j) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by ETE are then listed;

(k) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of ETE
to enable the Selling Holders to consummate the disposition of such Registrable
Securities;

(l) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(m) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and

(n) notify the Selling Holders in advance of ETE’s or any affiliate’s intent to
conduct any repurchase of Common Units, whether in the open market, through
privately negotiated transactions, by tender offer or otherwise.

Each Selling Holder, upon receipt of notice from ETE of the happening of any
event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.04 or until it is advised in
writing by ETE that the use of the prospectus may be resumed, and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus, and, if so directed by ETE, such Selling Holder will, or will
request the managing underwriter or underwriters, if any, to deliver to ETE (at
ETE’s expense) all copies in their possession or control, other than permanent
file copies then in such Selling Holder’s possession, of the prospectus covering
such Registrable Securities current at the time of receipt of such notice.

Section 2.05 Cooperation by Holders. ETE shall have no obligation to include in
any Demand Registration units of a Holder or in a Piggyback Registration units
of a Selling Holder who has failed to timely furnish all such information which,
in the opinion of counsel to ETE, is reasonably required in order for the
registration statement or any prospectus or prospectus supplement thereto, as
applicable, to comply with the Securities Act.

Section 2.06 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
ETE’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities in a Demand Registration or a Piggyback
Registration, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and NYSE fees,
all registration, filing, qualification and other

 

10



--------------------------------------------------------------------------------

fees and expenses of complying with securities or blue sky laws, fees of the
National Association of Securities Dealers, Inc., transfer taxes and fees of
transfer agents and registrars, all word processing, duplicating and printing
expenses, the fees and disbursements of counsel and independent public
accountants for ETE, including the expenses of any special audits or “comfort
letters” required by or incident to such performance and compliance. Except as
otherwise provided in Section 2.07 hereof, ETE shall not be responsible for
legal fees incurred by Holders in connection with the exercise of such Holders’
rights hereunder. In addition, ETE shall not be responsible for any “Selling
Expenses,” which means all underwriting fees, discounts and selling commissions
allocable to the sale of the Registrable Securities.

(b) Expenses. ETE will pay all Registration Expenses in connection with any
Demand Registration Statement filed pursuant to Section 2.01(a) of this
Agreement and ETE will pay all Registration Expenses in connection with a
Piggyback Registration, whether or not the Demand Registration Statement becomes
effective or any sale is made pursuant to a Demand Registration or Piggyback
Registration. Each Selling Holder shall pay all Selling Expenses in connection
with any sale of its Registrable Securities hereunder.

Section 2.07 Indemnification.

(a) By ETE. In the event of a registration of any Registrable Securities under
the Securities Act pursuant to this Agreement, ETE will indemnify and hold
harmless each Selling Holder thereunder, its directors and officers and each
underwriter, pursuant to the applicable underwriting agreement with such
underwriter of Registrable Securities thereunder and each Person, if any, who
controls such Selling Holder or underwriter within the meaning of the Securities
Act and the Exchange Act, against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder, director, officer,
underwriter or controlling Person may become subject under the Securities Act,
the Exchange Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement contemplated by this
Agreement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder, its directors and
officers, each such underwriter and each such controlling Person for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such Loss or actions or proceedings; provided, however, that
ETE will not be liable in any such case if and to the extent that any such Loss
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by such Selling Holder, such underwriter or such controlling Person in writing
specifically for use in any registration statement contemplated by this
Agreement or any prospectus contained therein or any amendment or supplement
thereof,

 

11



--------------------------------------------------------------------------------

as applicable. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Selling Holder or any such
director, officer, underwriter or controlling Person, and shall survive the
transfer of such securities by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless ETE, its directors and officers, and each Person,
if any, who controls ETE within the meaning of the Securities Act or of the
Exchange Act to the same extent as the foregoing indemnity from ETE to the
Selling Holders, but only with respect to information regarding such Selling
Holder furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in any registration statement contemplated by this Agreement or any
prospectus contained therein or any amendment or supplement thereof relating to
the Registrable Securities; provided, however, that the liability of each
Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.07. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.07 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense and employ counsel or (ii) if the defendants in any such
action include both the indemnified party and the indemnifying party and counsel
to the indemnified party shall have concluded that there may be reasonable
defenses available to the indemnified party that are different from or
additional to those available to the indemnifying party, or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, then the indemnified party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, no indemnifying party
shall settle any action brought against an indemnified party with respect to
which such indemnified party is entitled to indemnification hereunder without
the consent of the indemnified party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete and unconditional release
from all liability of, the indemnified party.

 

12



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section 2.07 is
held by a court or government agency of competent jurisdiction to be unavailable
to ETE or any Selling Holder in respect of any Losses, then each such
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses as between ETE on the one hand and such Selling Holder on the
other, in such proportion as is appropriate to reflect the relative fault of ETE
on the one hand and of such Selling Holder on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of ETE on the one hand and each Selling
Holder on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the first sentence of
this paragraph. The amount paid by an indemnified party as a result of the
Losses referred to in the first sentence of this paragraph shall be deemed to
include any legal and other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any Loss which is the
subject of this paragraph. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.07 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.08 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, ETE agrees to use its
commercially reasonable efforts to:

(a) Make and keep public information regarding ETE available, as those terms are
understood and defined in Rule 144 of the Securities Act, at all times from and
after the date hereof;

(b) File with the Commission in a timely manner all reports and other documents
required of ETE under the Securities Act and the Exchange Act at all times from
and after the date hereof; and

(c) So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of

 

13



--------------------------------------------------------------------------------

ETE, and such other reports and documents so filed as such Holder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
such Holder to sell any such securities without registration.

Section 2.09 Transfer or Assignment of Registration Rights. The rights to cause
ETE to register Registrable Securities granted to the Investor by ETE under this
Article II may be transferred or assigned by the Investor to one or more
transferee(s) or assignee(s) of such Registrable Securities that is an Affiliate
of Investor, provided that (a) ETE is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, (b) each such transferee agrees to be bound by
the terms of this Agreement, and (c) such transferee would own Registrable
Securities at the time of such transfer that have a market value of not less
than $25 million.

Section 2.10 Information by Holder. Any Holder or Holders of Registrable
Securities included in any registration shall promptly furnish to ETE all such
information regarding such Holder or Holders and the distribution proposed by
such Holder or Holders as ETE may reasonably request and as shall be required in
connection with any registration, qualification or compliance referred to
herein.

Section 2.11 Limitation on Subsequent Registration Rights. From and after the
date hereof until the termination of the Investor’s piggyback registration
rights pursuant to Section 2.02(c) hereof, ETE shall not, without the prior
written consent of the Holders of a majority of the then outstanding Registrable
Securities, enter into any agreement with any current or future holder of any
securities of ETE that would allow such current or future holder to require ETE
to include securities in any registration statement filed by ETE on a basis that
would give such holder priority in any way over the piggyback rights granted to
the Investor under Section 2.02 hereof.

ARTICLE III.

TRANSFER RESTRICTIONS

Section 3.01 Restricted Period. Except as permitted under Section 3.04,
Investor, Davis and NGP each agrees that (i) during the Initial Restricted
Period, with respect to 100 percent of the Common Units owned by such party or
its Affiliates set forth on Schedule 3.01 hereto, and (ii) during the Final
Restricted Period, with respect to 50 percent of the Common Units owned by such
party or its Affiliates set forth on Schedule 3.01 hereto, it will not (a) loan,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of, directly or indirectly, such
Common Units or any security convertible into or exchangeable for such Common
Units, or (b) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such Common Units, whether any such transaction described in clause (a) or
(b) above is settled by delivery of such Common Units or other securities, in
cash or otherwise (any disposition or arrangement described in clause (a) or
(b) above being referred to herein as a “Disposition”), or publicly disclose any
intent to make any Disposition, without, in each case, the prior written consent
of ETE.

 

14



--------------------------------------------------------------------------------

Section 3.02 Orderly Market. Investor acknowledges that the maintenance of an
orderly market in the Common Units is in the best interests of ETE, Investor and
other holders of Common Units. Investor agrees, unless (a) it shall have the
prior written consent of ETE or (b) such offer(s) and sale(s) are pursuant to an
Underwritten Offering, Investor shall not sell, or offer to sell, after the
Initial Restriction Expiration Date, Common Units on the New York Stock Exchange
(“NYSE”) or any other public market upon which the Common Units are then traded,
on any trading day in an amount in excess of 10% of the average daily trading
volume of the Common Units on the NYSE, or such other market, for the previous
ten trading days, or such other amount as may be mutually agreed upon in writing
by ETE and Investor.

Section 3.03 “Lock-up” Agreement. Investor agrees that so long as Investor and
its Affiliates own 5% or more of the outstanding Common Units, Investor and any
Affiliate of Investor owning Common Units will, upon request of a Managing
Underwriter in connection with an Underwritten Offering, enter into a lock-up
agreement with such Managing Underwriter, the terms of which shall provide that
Investor and such Affiliates will not, for a period of no more than 90 days
following the closing of such Underwritten Offering: (a) loan, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise transfer or dispose of, directly or indirectly, any Common Units or
any securities convertible into or exchangeable for Common Units, or (b) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of Common Units, whether any
such transaction described in clause (a) or (b) above is settled by delivery of
Common Units or other securities, in cash or otherwise. The foregoing provision
of this Section 3.03 shall only be applicable to Investor and its Affiliates if
(i) all other holders of more than 5% of the outstanding Common Units that are
Affiliates of ETE and (ii) all executive officers and directors of ETE also
agree to a similar lock-up agreement.

Section 3.04 Permitted Dispositions. Notwithstanding the provisions of Section
3.01, during the Restricted Periods, Investor, Davis and NGP may (a) sell,
transfer or otherwise dispose of such Common Units in a private transaction,
without the prior written consent of ETE, to its respective Affiliate that
agrees in writing with ETE to be bound by the terms of this Agreement,
(b) pledge the Purchased Units as security for bona fide loans, letters of
credit, interest rate or other hedging transactions and related fees, costs,
indemnities and other obligations from one or more third parties who are not
Affiliates of such party, (c) sell all or a portion of such Common Units, as a
result of any divestiture ordered by, or agreed to with, a Governmental
Authority. In addition, Article III shall also not restrict or affect the manner
of sale or other disposition of any Common Units in connection with any
foreclosure or other disposition after default of a lender or other counterparty
in connection with the pledge of such securities for bona fide loans, letters of
credit, interest rate or other hedging transactions and related fees, costs,
indemnities and other obligations from one or more third parties who are not
Affiliates of such party and shall not apply to any permitted transferee who
does not assume the rights and obligations of Investor, Davis or NGP in
accordance with Section 7.12 of this Agreement.

Section 3.05 Legends. Investor, Davis and NGP acknowledge that the certificates
representing the Common Units subject to Section 3.01 of this Agreement may
bear, in addition to a customary legend relating to restrictions under the
Securities Act, the restrictive legend set

 

15



--------------------------------------------------------------------------------

forth below evidencing the terms of this Agreement and that stop transfer
instructions may be imposed with respect to the certificates representing the
applicable Common Units during the Restricted Periods. EPE shall remove the
following restrictive legend after the end of the applicable Restricted Periods
upon exchange of the existing certificates.

The Common Units evidenced by this certificate are subject to restrictions on
transfer set forth in Section 3.01 of the Unitholder Rights and Restrictions
Agreement dated as of May 7, 2007. A copy of this agreement will be furnished by
the Partnership upon request.

ARTICLE IV.

INFORMATION RIGHTS AND CONFIDENTIALITY

Section 4.01 Information Rights. Investor shall be entitled to obtain, upon
request, any of the following information from ETE, for the sole purpose of
monitoring Investor’s investment in the Purchased Units:

(a) as soon as practicable, but in any event within 120 days after the end of
each fiscal year of ETE, a consolidated audited financial statement of ETE
consisting of a balance sheet, a statement of operations, a statement of
partners’ capital and a statement of cash flows, together with appropriate notes
to such financial statements, prepared in accordance with general accepted
accounting principals (“GAAP”);

(b) as soon as practicable, but in any event within 60 days after the end of
each fiscal quarter of ETE, an unaudited consolidated financial statement of
ETE, consisting of a balance sheet, statement of operations, statement of
partners’ capital and a statement of cash flows, together with appropriate notes
to such financial statements, prepared in accordance with GAAP; and

(c) such other information relating to the financial condition, business or
corporate affairs of ETE as Investor may reasonably request; provided, however,
ETE shall not be obligated to provide any information pursuant to this clause
(c) that (i) ETE reasonably determines in good faith to be Commercially
Sensitive Information or (ii) would adversely affect the attorney-client
privilege between ETE and its counsel.

Section 4.02 Reporting Company Exception. The rights granted to Investor to
obtain information described in clauses (a) and (b) of Section 4.01 shall not be
applicable so long as ETE is subject to the reporting requirements of
Section 15(d) of the Exchange Act or the Common Units are registered under
Section 12 of the Exchange Act.

Section 4.03 Confidentiality. Investor agrees that it will keep confidential and
will not disclose, divulge or use for any purpose, other than to monitor its
investment in ETE, any Confidential Information (as defined below) obtained from
ETE pursuant to the terms of this Agreement; provided, however, Investor may
disclose Confidential Information: (i) to its attorneys, accountants and other
professional advisors who have a need to know such information in connection
with monitoring of Investor’s investment in ETE (subject to each such authorized
recipient of such confidential information agreeing to keep such information
confidential and provided that Investors shall be liable for any breach of
confidentiality by any

 

16



--------------------------------------------------------------------------------

such recipient); (ii) in its periodic reports required under the Exchange Act or
any registration statement or prospectus under the Securities Act to the extent,
and only to the extent: (A) Investor is advised by legal counsel that such
disclosure is required to comply with the Securities Act or the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, (B) Investor
takes reasonable steps to minimize the extent of any such required disclosure,
and (C) Investor advises ETE of any such proposed disclosure prior to its filing
and consults with ETE as to the nature and extent of such disclosure; or
(iii) as may otherwise be required by law, provided that Investor takes
reasonable steps to minimize the extent of any such required disclosure.
“Confidential Information” shall mean any confidential information regarding ETE
excluding information that (a) is known or becomes known to the public in
general (other than as a result of a breach of this Section 4.02 by Investor),
(b) is or has been independently developed or conceived by the Investor without
the use of ETE’s confidential information, or (c) is or has been made known or
disclosed to the Investor by a third party without a breach of any obligation of
confidentiality such third party may have to ETE.

Section 4.04 Trading. Investor acknowledges that the receipt of material
non-public information pursuant to this Agreement may restrict the ability of
Investor to trade in securities of ETE, ETP or their respective Affiliates.

Section 4.05 Investor’s SEC Reporting. Nothing in this Agreement shall obligate
ETE, ETP or any of their respective subsidiaries to (a) make any representations
or warranties, or otherwise provide any indemnification, in connection with any
report filed by Investor or any of its Affiliates (other than ETE) pursuant to
the Exchange Act or any registration statement or prospectus of Investor or any
of its Affiliates (other than of ETE) under the Securities Act, (b) deliver any
“comfort letter” to any underwriter, placement agent or purchaser in connection
with any offering by Investor or any of its Affiliates (other than ETE) of
securities issued by them, or (c) otherwise subject ETE, ETP or any of their
subsidiaries to liability for any report filed by Investor or any of its
Affiliates (other than ETE) pursuant to the Exchange Act or any registration
statement or prospectus of the Investor or any of its Affiliates (other than
ETE) under the Securities Act.

ARTICLE V.

STANDSTILL

Investor agrees that during the Standstill Period, it shall not, and agrees to
cause its Affiliates not to, directly or indirectly without the prior written
consent of the Board of Directors of LE GP, LLC: (a) in any manner acquire,
agree to acquire or make a proposal to acquire any Common Units or other
securities or other property of ETE, ETP or any of their respective Affiliates
if such acquisition would cause Investor and its Affiliates to collectively own
Common Units in excess of 49.9% of the then outstanding Common Units, or
(b) form or join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any voting securities of
ETE, ETP or any of their respective Affiliates, other than a “group” consisting
of one or more of the members of the general partner of ETE or ETP or Investor
and its Affiliates.

 

17



--------------------------------------------------------------------------------

ARTICLE VI.

GOVERNMENTAL APPROVAL

Section 6.01 Consents and Approvals.

(a) Investor and ETE shall each use all commercially reasonable efforts to
obtain all necessary consents, waivers, authorizations and approvals of all
Governmental Authorities and of all other Persons required in connection with
the execution and delivery by such party of this Agreement and the Purchase
Agreement and the consummation of the transactions contemplated by this
Agreement and the Purchase Agreement, and the Investor and ETE will cooperate
fully with each other in promptly seeking to obtain all such authorizations,
consents, orders and approvals, to give such notices and to make such filings.

(b) Investor and ETE shall, in connection with their efforts to obtain all
requisite material approvals and authorizations for the transactions
contemplated by this Agreement and the Purchase Agreement, use commercially
reasonable best efforts to (i) supply promptly any information and documentary
materials requested by, and cooperate with, any Antitrust Investigation,
(ii) promptly inform the other party of any communication received from, or
given to, any Governmental Authority and of any material communication received
or given in connection with any Antitrust Investigation, and (iii) permit the
other party to review any communication given by it to, and consult with other
parties in advance of, any meeting or conference with, any Governmental
Authority and give the other parties the opportunity to attend and participate
in such meetings and conferences.

(c) Notwithstanding anything to the contrary in Section 6.01(a) or elsewhere in
this Agreement, nothing in this Agreement shall obligate ETE, ETP or any of
their respective subsidiaries to divest, accept any condition, take any action
or agree to any limitation with respect to any of its business, operations or
assets, each, a “Divestiture Action”, in order to resolve any Antitrust
Investigation or otherwise.

(d) In the event any Governmental Authority requires ETE, ETP, or any of their
respective subsidiaries to take any Divestiture Action and ETE, ETP or any of
their respective subsidiaries takes any such actions to resolve any Antitrust
Investigation, Investor hereby agrees to indemnify and hold harmless ETE, ETP
and their respective subsidiaries against any and all fines, penalties,
expenses, damages and losses incurred by ETE, ETP or any of their respective
subsidiaries (including all consequential damages, but excluding any punitive or
exemplary damages) in connection with such Divestiture Action (“Divestiture
Losses”). Projected cash flows obtained in connection with the acquisition of
alternative assets directly or indirectly with the proceeds of any such
Divestiture Action compared to the projected cash flows of the assets divested
may be considered in connection with the determination of the amount of damages
and losses. In addition, the strategic value of any asset subject to a
Divestiture Action by ETE, ETP or any of their respective subsidiaries,
including any consequential diminution in value of any other assets of ETE, ETP
or any of their respective subsidiaries, may be considered in determining the
amount of damages or loss incurred by ETE, ETP and their respective

 

18



--------------------------------------------------------------------------------

subsidiaries in connection with any such Divestiture Action. ETE shall not be
entitled to multiple recovery for any Divestiture Losses, including any indirect
Losses to ETE for which EPE has compensated ETP or its subsidiaries directly.

ARTICLE VII.

MISCELLANEOUS

Section 7.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, courier service or
personal delivery:

(a) if to the Investor, 1100 Louisiana, 10th Floor, Houston, Texas 77002, Attn:
President;

(b) if to ETE, at 2828 Woodside Street, Dallas, Texas 75204, or

(c) such other address as a party hereto may specify in writing, notice of which
is given in accordance with the provisions of this Section 3.01.

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by any other means.

Section 7.02 Successor and Assignees. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assignees of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

Section 7.03 Recapitalization, Exchanges, etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of ETE or any successor or assignee of ETE
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, unit splits,
recapitalizations and the like occurring after the date of this Agreement.

Section 7.04 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such party, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such party from pursuing any other rights and remedies at law
or in equity which such party may have.

Section 7.05 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

 

19



--------------------------------------------------------------------------------

Section 7.06 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7.07 Governing Law. The laws of the State of New York shall govern this
Agreement without regard to principles of conflict of laws.

Section 7.08 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 7.09 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by ETE set forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

Section 7.10 Amendment. This Agreement may be amended only by means of a written
amendment signed by ETE and the Holders of a majority of the then outstanding
Registrable Securities.

Section 7.11 No Presumption. In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Section 7.12 Successors and Assigns; Third-Party Beneficiaries. This Agreement
shall inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and permitted assigns. Except as expressly permitted
herein, no party shall be entitled to assign its rights or benefits hereunder to
any other person without the consent of each of the other parties hereto.
Nothing in this Agreement shall confer upon any person not a party to this
Agreement, or its legal representatives, any rights or remedies of any nature or
kind whatsoever under or by reason of this Agreement. The rights and remedies
expressly provided to ETE for Losses that may be incurred by ETE and the
subsidiaries of ETE and ETP pursuant to Section 6.01 hereof, ETE shall be
enforceable solely by ETE any not by any other party.

[The remainder of this page is intentionally left blank.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ETE: ENERGY TRANSFER EQUITY, L.P. By: LE GP, LLC, its general partner By:   /s/
John W. McReynolds   John W. McReynolds   President

 

INVESTOR: ENTERPRISE GP HOLDINGS, L.P. By:  

EPE Holdings, LLC, its general partner

By:  

/s/ Michael A. Creel

  Name:   Michael A. Creel   Title:   Chief Executive Officer

 

DAVIS: /s/ Ray C. Davis Ray C. Davis NCP: NATURAL GAS PARTNERS VI, L.P. By:  

G.F.W. Energy VI, L.P.,

its general partner

By:  

GFW VI, L.L.C.,

 

its general partner

By:   /s/ Kenneth A. Hersh  

An Authorized Officer

 



--------------------------------------------------------------------------------

Schedule 3.01

(Common Units beneficially owned, excluding Common Units owned directly by the
Company)

 

Investor:

     38,976,090 Common Units

Davis:

     18,184,531 Common Units

NGP:

     15,631,777 Common Units



--------------------------------------------------------------------------------

EXHIBIT A

STATEMENT OF POLICIES RELATING TO RELATIONSHIP

WITH ENTERPRISE HOLDINGS GP, L.P.

This Statement of Policies Related to Relationship with Enterprise GP Holdings,
L.P. (the “Statement”) specifies the policies and procedures that have been
adopted by Energy Transfer Equity, L.P. (“ETE”) and Energy Transfer Partners,
L.P. (“ETP”), as authorized and approved by their respective general partners,
to address potential conflicts among, and protect the confidential information
of, ETE, ETP and their subsidiaries (collectively, the “Energy Transfer
Entities”), on the one hand, and Enterprise GP Holdings L.P. and its affiliates
(collectively, the “Enterprise Entities”), on the other hand.

Corporate Governance

Independent Directors. Each of LE GP, LLC, in its capacity as the general
partner of ETE (“ETE GP”) or Energy Transfer Partners, L.L.C., in its capacity
as the general partner of Energy Transfer Partners GP, L.P., the general partner
of ETP (“ETP GP”), will have at least three Independent Directors on its board
of directors.

No Overlapping Directors. No director or employee of ETE GP or ETP GP will serve
on the board of directors of EPE Holdings, LLC, the general partner of
Enterprise GP Holdings L.P., or any successor thereto (“EPE GP”), and no
director or employee of any of the Enterprise Entities will serve on the board
of directors of ETE GP or ETP GP.

Separate Employees

None of the Energy Transfer Entities will employ any person who is, or was
within the prior six months, an employee of any of the Enterprise Entities.

Transactions Between Enterprise Entities and Energy Transfer Entities

Any material transaction between any of the Enterprise Entities, on the one
hand, and the Energy Transfer Entities, on the other hand, will require the
prior approval of the Conflicts Committee of the boards of directors of each of
ETE GP and ETP GP.

Screening of Commercially Sensitive Information

The Energy Transfer Entities will take reasonable precautions to ensure that the
Energy Transfer Entities do not provide information to any of the Enterprise
Entities that the Screening Officers of the Energy Transfer Entities reasonably
determine in good faith to be Commercially Sensitive Information.

 



--------------------------------------------------------------------------------

Definitions

For purposes of this statement, capitalized terms used but not defined above
shall have the following meanings:

“Commercial Information” shall mean information about Commercial Development
Activities or other competitively sensitive information of any Energy Transfer
Entities related to the business, operations or strategies of any of the Energy
Transfer Entities or any of their competitors. Commercial Information includes
information regarding prices, costs, margins, volumes and contractual terms for
any particular customer, any method, tool or computer program used to determine
prices for any asset or service; all plans or strategies used or adopted to
negotiate, target or identify a particular customer or group of customers for
any asset or service or expand existing service offerings or offer a new
service; all information regarding plans and prospective budgets to expand or
build a new facility; all information regarding a proposal to buy an existing
facility, and information related to the capacity and capacity utilization of
any facility.

“Commercial Development Activities” shall mean Confidential Information with
respect to (i) proposed changes to any Potentially Overlapping Assets, (ii) the
plans and strategies dealing with the business of the Potentially Overlapping
Assets and (iii) commercial development activities related to opportunities to
construct or acquire, directly or indirectly (including, without limitation, by
means of joint venture or by means of acquisition of assets, equity interest in
an entity, contractual rights to capacity or use, or otherwise), any interstate
or intrastate natural gas pipeline, interstate or intrastate natural gas liquids
pipeline, natural gas gathering system, natural gas treating, processing or
fractionating facilities, other midstream natural gas assets or facilities and
any wholesale or retail propane facility or business.

“Commercially Sensitive Information” means Confidential Information with respect
to (i) Commercial Information related to Potentially Overlapping Assets and
(ii) Commercial Development Activities.

“Confidential Information” shall mean any confidential information regarding the
Energy Transfer Entities excluding information that (a) is known or becomes
known to the public in general (other than as a result of a breach by any person
of its confidentiality agreements with the Energy Transfer Entities), (b) is or
has been independently developed or conceived by any person without the use of
the Energy Transfer Entities’ confidential information, or (c) is or has been
made known or disclosed to any person by a third party without a breach of any
obligation of confidentiality such third party may have to the Energy Transfer
Entities.

“Independent Director” shall mean an individual director who meets the
independence, qualification and experience requirements established by the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Securities and Exchange Commission thereunder, and by The New York Stock
Exchange applied to



--------------------------------------------------------------------------------

such director as if he or she were a director of any of the Enterprise Entities
and either ETE GP (if such director is a director of ETE GP) or ETP GP (if such
director is a director of ETP GP).

“Potential Overlapping Assets” shall mean such assets of the Energy Transfer
Entities as determined by ETE or ETP, from time to time, to be significantly
competitive with assets or operations of the Enterprise Entities.

“Screening Officer” shall mean any of the Chief Executive Officer, President,
Chief Financial Officer, General Counsel or Chief Compliance Officer of either
ETE or ETP, or their respective designees.